185 Mich. App. 56 (1990)
460 N.W.2d 271
HENKEY
v.
CITY OF GRAND RAPIDS
Docket No. 123654.
Michigan Court of Appeals.
Decided August 7, 1990.
Jeffrey L. Hampel, for plaintiff.
*57 Lynne E. Pope, Assistant City Attorney, for defendant.
Before: MURPHY, P.J., and HOLBROOK, JR., and MAHER, JJ.
PER CURIAM.
Plaintiff appeals as of right from the order of the Kent Circuit Court which granted summary disposition to defendant on the basis of governmental immunity. The court ruled that the public building exception did not apply to injuries suffered by plaintiff when he slipped on some snow and ice and fell on the sidewalk immediately adjacent to the entryway of defendant's public building. We reverse.
As we read Reardon v Dep't of Mental Health, 430 Mich. 398, 413-414; 424 NW2d 248 (1988)  the Supreme Court's latest pronouncement on the public building exception, MCL 691.1406; MSA 3.996(106)  the exception is not limited to the actual physical structure of the building, but applies to areas immediately adjacent to the building as well. To the extent that Yarrick v Village of Kent City, 180 Mich. App. 410; 447 NW2d 803 (1989), holds contra, we disagree. We also believe the building exception applies to dangerous conditions arising from the accumulation of foreign substances on the floors of public buildings. Wade v Dep't of Corrections, 182 Mich. App. 519; 453 NW2d 683 (1990). Furthermore, we find no good reason for distinguishing between the natural accumulations of substances (such as the snow and ice here) and those caused by persons (such as the oil and grease in Wade) where the dangers of each are equally well known to the government agency. The pertinent inquiry should not concern the genesis of the danger, but whether the government agency had actual or constructive knowledge that *58 a danger existed and failed to act to protect the public. Williamson v Dep't of Mental Health, 176 Mich. App. 752, 757; 440 NW2d 97 (1989), lv den 434 Mich. 862 (1990). The trial court erred in holding that a sidewalk adjacent to a public building does not fall within the public building exception and that the natural accumulation of ice and snow does not constitute a dangerous condition of the building. Defendant should not have been granted summary disposition.
Reversed.